DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11, respectively of U.S. Patent No. 10,850,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,850,911 B2 discloses, Regarding claim 1:
 A self-heating container comprising: an inner cup (C13,L48); an outer cup (C13, L49), wherein the inner cup is at least partially inside the outer cup to define a space between the inner cup and the outer cup (C13,L49-52), wherein the space contains: a granular first substance and a liquid second substance that are adapted to produce an exothermic reaction upon contact with each other (C13,53-54), a soluble container or bag containing and completely surrounding the granular first substance, wherein the soluble container or bag is made entirely of a soluble material ( C13,L55-58); a frangible membrane physically separating the liquid second substance from the soluble container or bag ( C13,59-61) ; and a means for rupturing the frangible membrane ( C13,62-64), wherein the means for rupturing the frangible membrane is coupled to the inner cup (C13,L66-67), wherein the inner cup is configured to rotate about a concentric axis relative to outer cup (C14,L1-2), and a cam or a screw thread configured to cause the inner cup to move in an axially downward direction relative to the outer cup as the inner cup is rotated about the concentric axis relative to the outer cup (C14,L3-6). 
Regarding claim 13:
 A method of heating a product, the method comprising: providing a self-heating container, the self-heating container comprising: an inner cup containing a product to be heated (C15,L 8) ; an outer cup, wherein the inner cup is at least partially inside the outer cup to define a space between the inner cup and the outer cup, wherein the space between the inner cup (C15,L 9-12) and the outer cup contains: a granular first substance and a liquid second substance that are adapted to produce an exothermic reaction upon contact with each other(C15,L13-15), a soluble container or bag containing and completely surrounding the first substance, wherein the soluble container of bag is made entirely of a soluble material(C15,L 16-20); a frangible membrane physically separating the liquid second substance from the soluble container or bag(C15,L21-23); and a means for rupturing the frangible membrane(C15,L24-25); wherein the inner cup is configured to rotate about a concentric axis relative to outer cup(C15,L 28-29), a cam or a screw thread configured to cause the inner cup to move in an axially downward direction relative to the outer cup as the inner cup is rotated about the concentric axis relative to the outer cup; and rupturing the frangible membrane by rotating the inner cup relative to the outer cup(C15,L30-34). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a means for rupturing” in claims1,6-11, and 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially ” in claim 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Office contends that the movement is substantial because it causes the rupturing of the frangible member, if it were not substantial there would be no substantial results of the rotation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Failla (US 3,561,424).
Regarding claim 10, Failla (F) discloses a self-heating container (10) comprising: an inner cup (12); an outer cup (11), wherein the inner cup is at least partially inside the outer cup to define a space between the inner cup and the outer cup (Figures 1-2), wherein the space between the inner cup and the outer cup contains: a granular first substance (18) and a liquid second substance (19) that are adapted to produce an exothermic reaction upon contact with each other (C1,l73-C2,l5), a soluble container or bag (16) containing and completely surrounding the granular first substance, wherein the soluble container or bag is made entirely of a soluble material (The Office notes that all material is soluble in something); a frangible membrane (17 &18, the bags are made of frangible material) physically separating the liquid second substance from the soluble container or bag; and a means for rupturing the frangible membrane (13-14,21-24), wherein the inner cup (12) is able to rotate about a concentric axis relative to outer cup (11) without substantially moving in an axial direction relative to the outer cup, the self-heating container further comprising: a cam or a screw thread  (13,14) configured to cause the means for rupturing the frangible membrane  to move in an axial direction toward and through the frangible membrane (17-18) as the inner cup is rotated about the concentric axis relative to the outer cup; and a fitment  (22, Figures 1-2 ) coupled to the means for rupturing the frangible membrane and arranged such that as the means for rupturing the frangible membrane moves in the axially downward direction, the fitment also moves in the axially downward direction pushing the soluble container toward the second substance (Claim 1). 
Regarding claim 11, Failla (F) discloses the  self-heating container of claim 10, further comprising: a piercing element (25, Figure 1), wherein the fitment (22) is configured such that, after the means for rupturing the frangible membrane (13,14,21-24) has ruptured the frangible membrane, continued rotation of the inner cup (12) about the concentric axis relative to the outer cup (11) causes further axially downward motion of the fitment  (22) relative to the outer cup to push the soluble container or bag onto the piercing element (Figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Failla (US 3,561,424), Baker et al. (US 2012/0193367), and Martin (US 2,300,793).
Regarding claim 1, Failla (F) discloses a self-heating container  (Abstract, 10) comprising: an inner cup (12, Figures 1-2) an outer cup (11), wherein the inner cup is at least partially inside the outer cup to define a space (15) between the inner cup and the outer cup, wherein the space contains: a granular first substance (18, C1,L73-C2,L5)  and a liquid second substance  (19, C2,L6-16) that are adapted to produce an exothermic reaction upon contact with each other (C1,L73-C2,L5), a  container or bag (16) containing and completely surrounding the granular first substance (18), a frangible membrane (17,18, as a clarification the bags are frangible, wherein adjacent top and bottom portion of each together form this member) physically separating the liquid second substance from the soluble container or bag; and a means (21-24,13,14) for rupturing the frangible membrane (17-18), wherein the means for rupturing the frangible membrane is coupled to the inner cup  (12, via threads 13,14), wherein the inner cup is configured to rotate about a concentric axis relative to outer cup, and a cam or a screw thread  (13,14) configured to cause the inner cup to move in an axially  direction relative to the outer cup as the inner cup is rotated about the concentric axis relative to the outer cup (C2,L52-61).
Failla does not disclose that the soluble container or bag is made entirely of a soluble material; to cause the inner cup to move in an axially downward direction relative to the outer cup as the inner cup is rotated about the concentric axis relative to the outer cup. 
 However, Baker (B) discloses a self-heating container (Abstract) with a soluble container or bag containing and completely surrounding the granular first substance, wherein the soluble container or bag (80) is made entirely of a soluble material ([0040]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to select a soluble material for the container of the granular substance, as taught by Baker, in order to increase the dispersion of the granules within the fluid to increase the intermingling of the two elements to create a more complete chemical reaction. The dissolving of the container would remove all barriers for the liquid and the solids to interact.
Additionally, Martin (M) discloses a self heating can (Title) wherein when the inner cup (B, Figure 1) is moved in an axially downward direction relative to the outer cup (A) as the inner cup is rotated about the concentric axis relative to the outer cup (Claim 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to reverse the location of the of the inner and outer cups, as a reversal of parts or as an obvious design variant.
Regarding claim 2, Failla (F), as modified, discloses the self-heating container of claim 1, wherein the liquid second substance (B-48,54, [0036]) is or comprises a solvent for the soluble container or bag (B-80) such that the soluble container or bag is adapted to dissolve upon contact with the liquid second substance (B- [0040]). 
Regarding claim 3, Failla (F), as modified, discloses the self-heating container of claim 1, wherein the means for rupturing the frangible membrane ( F-21-24,13,14) is responsive to a user's manipulation of the self-heating container by hand, and wherein rupturing the frangible membrane compromises the physical separation between the liquid second substance and the soluble container or bag, thereby enabling the liquid second substance to contact the soluble container or bag (F-C2, L50-61).
Regarding claim 4, Failla (F), as modified, discloses the self-heating container of claim 3, wherein the liquid second substance contacting the soluble container or bag causes the soluble container or bag to dissolve (B-48, [0036,0048]), wherein dissolving the soluble container or bag (B-80) enables the liquid second substance to contact the granular first substance to thereby produce the exothermic reaction ([0050]). 
Regarding claim 5, Failla (F), as modified, discloses the self-heating container of claim 1, wherein the soluble container or bag (F-17) containing the granular first substance is above the liquid second substance (F-C2, L6-15) when the frangible membrane is intact and the self-heating container is in an upright configuration. 
Regarding claim 6, Failla (F), as modified, discloses the self-heating container of claim 1, wherein the granular first substance, the liquid second substance, the soluble container or bag (F-17), the frangible membrane (F-17-18), and the means for rupturing the frangible membrane (F-21-24,13-14,Figure 2)  are located in the space  (F-15) between the inner cup and the outer cup, and wherein the exothermic reaction occurs in the space between the inner cup and the outer cup (F-11). 
Regarding claim 7, Failla (F), as modified, discloses the self-heating container of claim, wherein the inner cup (F-12) is configured such that, after the means for rupturing the frangible membrane has moved through the frangible membrane (F-17-18), continued rotation of the inner cup about the concentric axis relative to the outer cup causes the inner cup to push the soluble material into the second substance (F-Figures 1-2).
Regarding claim 8, Failla (F), as modified, discloses the self-heating container of claim 7, wherein the inner cup  (M-C) is configured such that, after the means for rupturing the frangible membrane (F-13-14,21-24)  has moved through the frangible membrane (F-17-18), continued rotation of the inner cup about the concentric axis relative to the outer cup causes the inner cup to push the soluble material into the second substance (M-Figure 1, via 11)
Regarding claim 9, Failla (F), as modified, discloses the self-heating container of claim 7, further comprising: a piercing element (F-22,Figure 2), wherein the inner cup is configured such that, after the means for rupturing the frangible membrane (F-13-14,21-24) has moved through the frangible membrane (F-17-18), continued rotation of the inner cup about the concentric axis relative to the outer cup causes further axially downward motion of the inner cup relative to the outer cup to push the soluble material onto the piercing element (M-Claim 1). As a clarification, the modification of Failla would be to exchange the inner and outer cup to the arrangement of Martin in order satisfy the claim.
Regarding claim 9, Failla (F), as modified, discloses the self-heating container of claim 7, further comprising: a piercing element, wherein the inner cup is configured such that, after the means for rupturing the frangible membrane has moved through the frangible membrane, continued rotation of the inner cup about the concentric axis relative to the outer cup causes further axially downward motion of the inner cup relative to the outer cup to push the soluble material onto the piercing element. 
Regarding claim 12, Failla (F), as modified, discloses the self-heating container of claim 1, wherein the frangible membrane (M-1, P2, L 65-71, i.e. sheet metal), is not soluble in the liquid second substance. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Failla (US 3,561,424), Baker et al. (US 2012/0193367).
Regarding claim 13, Failla (F), as modified, discloses a method of heating a product, the method comprising: providing a self-heating container (10), the self-heating container comprising: an inner cup (12, Figures 1-2) containing a product to be heated (C1,L16-21, i.e. food) ; an outer cup (11), wherein the inner cup is at least partially inside the outer cup to define a space between the inner cup and the outer cup, wherein the space between the inner cup and the outer cup contains: a granular first substance  (18) and a liquid second substance (19) that are adapted to produce an exothermic reaction upon contact with each other (C1,L73-C2,L5),  a soluble container or bag (16, The Office notes that almost all material are soluble to a degree, depending on the solution used); containing and completely surrounding the first substance a frangible membrane (bottom of 17 adjacent to the top of 16 combined)  physically separating the liquid second substance from the soluble container or bag; and a means for rupturing the frangible membrane (13,14,21-24); wherein the inner cup  (12, Claim 1) is configured to rotate about a concentric axis relative to outer cup (11), a cam or a screw thread (13-14)  configured to cause the inner cup to move in an axially downward direction relative to the outer cup as the inner cup is rotated about the concentric axis relative to the outer cup; and rupturing the frangible membrane by rotating the inner cup relative to the outer cup (C2,L49-58)., but not that the soluble container of bag is made entirely of a soluble material.
However, Baker (B) discloses a self-heating container (Abstract) with a soluble container or bag containing and completely surrounding the granular first substance, wherein the soluble container or bag (80) is made entirely of a soluble material ([0040]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to select a soluble material for the container of the granular substance, as taught by Baker, in order to increase the dispersion of the granules within the fluid to increase the intermingling of the two elements to create a more complete chemical reaction. The dissolving of the container would remove all barriers for the liquid and the solids to interact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                 /JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762